ADDENDUM TO AMENDED AND RESTATED EXECUTIVE
EMPLOYMENT AGREEMENT

     This Addendum (the "Addendum") is made and entered into this 30th day of
August, 2011, by and between Nord Resources Corporation, a Delaware Corporation
(the "Company"), and Wayne Morrison, a married man (the "Executive"), to amend
certain terms and provisions of that certain Amended and Restated Executive
Employment Agreement, dated January 19, 2011 (the "Employment Agreement"),
entered into between the Company and the Executive.



R

E C I T A L S





1.     The parties entered into the Employment Agreement in order to set forth
the terms of the Executive's employment with the Company and to amend and
restate the Amended and Restated Executive Employment Agreement, dated September
9, 2009, previously entered into between them.

2.     The Executive has served as Chief Executive Officer and Chief Financial
Officer of the Company as of December 1, 2010.

3.     During the term of the Employment Agreement, the Executive has also
performed additional duties and responsibilities above and beyond those
contained in Section 3 of the Employment Agreement.

4.     The parties wish to amend certain terms of the Employment Agreement,
dealing with the compensation of the Executive and the benefits available to
him, in accordance with the terms and conditions of this Addendum.

A

G R E E M E N T





    The terms and provisions of the Employment Agreement are hereby amended as
follows:



1.     Definitions.

The definitions contained in the Employment Agreement shall have the same
meaning in this Addendum, except as provided in Paragraph 2(a) below, and
Section 1(l) of the Employment Agreement is hereby amended to change the
reference in that section from Section 7 to Section 4(b).





--------------------------------------------------------------------------------





2.     Compensation.



(a)     Additional Options. Section 4(d) of the Employment Agreement is hereby
amended to provide that upon the Effective Date of this Addendum (as defined in
Paragraph 5 below), the Company shall grant the Executive that number of
additional non-qualified common stock share purchase options (the "Additional
Options"), having a value of $100,000.00 as of the Effective Date, as determined
in accordance with the Black-Scholes method of valuation, with a duration of
five (5) years, pursuant to the Company's 2006 Stock Incentive Plan (the
"Plan"). One-third (⅓) of the Additional Options shall vest as of the Effective
Date, one-third (⅓) of the Additional Options shall vest on the first
anniversary of the Effective Date, and the final one-third (⅓) of the Additional
Options shall vest on the second anniversary of the Effective Date.

(b)     Additional Bonus. Section 4(e) of the Employment Agreement is hereby
amended to provide that in addition to the bonus payable to the Executive as
described therein, the Company shall pay the Executive an additional bonus (the
"Additional Bonus") in the amount of $300,000.00 at the same time and under the
same terms and conditions as provided in that Section 4(e).



3.     Employee Benefits.

Section 5 of the Employment Agreement is hereby amended as follows:



(a)     Health Insurance and Benefits. If the Executive elects not to
participate in the Company's health insurance plan, the Company shall pay the
Executive on a monthly basis an amount equal to the monthly premium payment the
Company would pay to provide health insurance for the Executive and his family
under the Company's health insurance plan. Such amount shall be paid in
accordance with the Company's usual payroll.

(b)     Life Insurance. The Company shall pay for and provide to the Executive a
ten-year term life insurance policy with a death benefit in the amount of
$3,000,000.00, insuring the life of the Executive as the insured thereunder (the
"Life Insurance Policy"). The Executive shall be the owner of the Life Insurance
Policy, and he shall designate the beneficiary or beneficiaries under the Life
Insurance Policy as he shall determine, in his sole and absolute discretion.
Except as otherwise provided below, the Company shall pay the annual premium for
the Life Insurance Policy during its entire ten-year term so long as the
Executive is employed by the Company. The amount of the annual premium paid by
the Company shall be included in the Executive's income for tax purposes for the
year in which it is paid, and it shall be deducted by the Company as
compensation to the Executive. If the Executive's employment with the Company is
terminated and provided that the Company is no longer paying the premium for the
Life Insurance Policy, then the Company shall, at the Executive's election,
transfer all right, title and interest, if any, which it may own or have in and
to the Life Insurance Policy to the Executive. Notwithstanding anything to the
contrary contained in this Addendum, the Executive may elect to pay the premium
on the Life Insurance Policy himself as it comes due. In such case, the Company
shall pay the Executive a bonus equal to the amount of the annual premium
payment on the Life Insurance Policy not less than thirty (30) days prior to the



--------------------------------------------------------------------------------



due date thereof (the "Premium Bonus"). In addition, the Company shall pay the
Executive an additional bonus equal to the additional marginal income tax (both
federal and state) payable by the Executive as a result of the annual premium
paid by the Company for the Life Insurance Policy being included in the
Executive's income for tax purposes or as a result of the Executive's receipt of
the Premium Bonus, depending upon the election made by the Executive (the "Tax
Bonus"). The Company shall pay the Executive the Tax Bonus during the year
following the year for which the annual premium payment or the Premium Bonus, as
the case may be, is included in the Executive's income within ten (10) days
after the additional tax relating thereto is determined by the Executive, who
shall provide supporting documentation therefor to the Company, but in no event
later than March 15 of such year.



(c)     Disability Insurance. The Company shall pay for and provide to the
Executive a disability insurance policy in the highest amount for which the
Executive is able to qualify in accordance with the underwriting requirements of
the insurer issuing the disability insurance policy (the "Disability Insurance
Policy"). The Company shall obtain quotes from insurers providing disability
insurance, all of which shall be approved by the Executive, and the Executive
shall select the Disability Insurance Policy from among those policies described
in the quotes submitted by such insurers. The elimination period under the
Disability Insurance Policy shall not exceed ninety (90) days. If the Executive
becomes disabled, as defined under the Disability Insurance Policy, and
qualifies for the benefit payable thereunder, then the Company shall continue to
pay the Executive his Base Salary, as provided in Section 4(a) of the Employment
Agreement, during the elimination period provided for in the Disability
Insurance Policy and until the payment of the benefit thereunder commences. The
amount of the annual premium paid by the Company for the Disability Insurance
Policy shall be included in the Executive's income for tax purposes for the year
in which it is paid, and it shall be deducted by the Company as compensation to
the Executive. If the Executive's employment with the Company is terminated and
provided that the Company is no longer paying the premium for the Disability
Insurance Policy, then the Company shall, at the Executive's election, transfer
all right, title and interest which it may own or have in and to the Disability
Insurance Policy to the Executive. The Company shall pay the Executive a bonus
equal to the additional marginal income tax (both federal and state) payable by
the Executive as a result of the premium for the Disability Insurance Policy
being included in the Executive's income for tax purposes (the "Disability
Insurance Tax Bonus"). The Company shall pay the Executive the Disability
Insurance Tax Bonus during the year following the year for which the premium for
the Disability Insurance Policy is included in the Executive's income within ten
(10) days after the additional tax relating thereto is determined by the
Executive, who shall provide supporting documentation therefor to the Company,
but in no event later than March 15 of such year.



--------------------------------------------------------------------------------



4.     Termination.



(a)     Termination by the Company without Cause.

(i)     Section 7(d)(ii) of the Employment Agreement is hereby deleted in its
entirety and the following is substituted in its place:



"(ii)     payment of an amount equal to two times the Base Salary, payable at
the Executive's election, in a lump sum within sixty (60) days following the
Executive's termination of employment, or over a period not to exceed three (3)
years, as determined by the Executive (the "Severance Term")."

(ii)     Section 7(d)(iii) of the Employment Agreement is hereby deleted in its
entirety and the following is substituted in its place:

"(iii)     should the Executive be eligible for and elect to continue his health
insurance pursuant to COBRA following the date of such termination, payment of
COBRA premiums until the earlier of: (a) a period of twenty-four (24) months; or
(b) the date the Executive commences employment with a third party wherein he is
eligible for health insurance benefits therefrom at least as favorable as those
provided by the Company."

(iii)     Section 7(d) of the Employment Agreement is hereby amended to add an
additional subparagraph (iv) thereof to provide as follows:

"(iv)     if the Executive elects to receive payment of the Severance Base
Salary or any other amounts to which he is entitled hereunder over a period of
time rather than in a lump sum, then the Executive shall also continue to
receive the Life Insurance Policy and the Disability Insurance Policy benefits
described in Paragraph 3 of this Addendum so long as any such amounts remain due
and owing to the Executive, and the Company shall pay the premiums for such
policies during that period."

(b)     Termination following a change in control.



(i)     Section 7(g)(i) of the Employment Agreement is hereby amended to change
the 60-day period described therein, relating to the notice required if the
Executive elects to terminate his employment, to 120 days.

(ii)     Section 7(g)(i)(B) of the Employment Agreement is hereby deleted in its
entirety and the following is substituted in its place:

"(B)     an amount equal to three times the Severance Base Salary, payable in a
lump sum within sixty (60) days following termination of employment or, at the
Executive's election, over a period of not more than three (3) years, as
determined by the Executive."



--------------------------------------------------------------------------------



(iii)     Section 7(g)(i)(D) of the Employment Agreement is hereby amended to
change the 18-month period referred to therein to twenty-four (24) months.

(iv)     Section 7(g)(i)(E) of the Employment Agreement is hereby deleted in its
entirety, and the following is substituted in its place:

"(E)     payment of premiums necessary for continuation of any Supplemental
Disability Policy, including the Disability Insurance Policy, and the Life
Insurance Policy during the period over which the Executive elects to receive
the payment of any amount set forth therein on a deferred basis, but not more
than three (3) years or, at the election of the Executive, a lump sum amount
equal to the aggregate premiums to be paid thereon for a period of twelve (12)
months from the date of the termination of the Executive's employment."

(c)     Payroll Taxes. To the extent any payroll taxes, including, but not
limited to, federal and state withholding, social security and medicare, are
payable for any payments received by the Executive hereunder after the
termination of his employment with the Company, the Company shall pay the
employer's portion of any such payroll taxes.

(d)     Promissory Note. At the Executive's election, any deferred payment due
the Executive hereunder after the termination of his employment with the Company
shall be evidenced by a Promissory Note executed by the Company (the "Promissory
Note"), which shall be dated on the date of the Executive's termination of his
employment. The terms and conditions of the Promissory Note shall be consistent
with and shall reflect the payment terms described in the Employment Agreement,
as modified by this Addendum. The Promissory Note shall not, however, supersede
the terms of payment contained in the Employment Agreement, as amended by this
Addendum, but rather, those payment terms shall remain in full force and effect,
together with the terms and provisions of the Promissory Note.

5.     Effective Date.

The effective date (the "Effective Date") of this Addendum shall be the date
first written above.



6.     Attorneys' Fees and Costs.

Should it be necessary for either party to this Agreement to employ the services
of an attorney for the enforcement of the provisions contained herein, whether
in a court proceeding or otherwise, then the prevailing party to such
enforcement action shall be entitled to recover from the other party all costs
and expenses of whatever nature, including reasonable attorneys' fees, incurred
as a result thereof. The Company shall pay to and reimburse the Executive for
all attorneys' fees and related costs and expenses incurred by the Executive in
connection with the review, analysis and modification of the Employment
Agreement, including the preparation of this Addendum as well as any other legal
services rendered to the Executive for such purpose. The Company shall further
pay to and reimburse the Executive for any and all additional attorneys' fees
and related costs and expenses incurred by





--------------------------------------------------------------------------------



the Executive in connection with any further amendments or modifications to the
Employment Agreement, including the review and analysis thereof and the
preparation of any documents for such purpose.

7.     Remaining Terms and Provisions and Conflicts.

All other terms and provisions of the Employment Agreement shall remain in full
force and effect except as specifically modified by this Addendum. In the event
of a conflict between the terms and provisions of this Addendum and the terms
and provisions of the Employment Agreement, the terms and provisions of this
Addendum shall control.



     IN WITNESS WHEREOF, the parties hereto have executed this Addendum for the
purposes herein expressed the day and year first above written.

THE COMPANY

NORD RESOURCES CORPORATION

By: /s/ John Cook          
Name: John Cook
Title: Director



THE EXECUTIVE





/s/ Wayne Morrison

               
WAYNE MORRISON



 